Citation Nr: 0031765	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  97-26 889A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an evaluation greater than 30 percent for an 
asthma disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1944 to March 
1946.  

This appeal arises from an October 1996 rating decision of 
the San Juan, Puerto
Rico, Regional Office (RO), of the of the Department of 
Veterans Affairs (VA), 
whereby the benefit sought on appeal was denied.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 1944 to March 1946.

2.  On January 27, 2000, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, San 
Juan, Puerto Rico, that the veteran died in October 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has 

become moot by virtue of the death of the veteran and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).



ORDER

The appeal is dismissed.




		
M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals

 


